Exhibit 10.2

 





FIRST AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated the 27th
day of February, 2016, is made and entered into by and between SmartBank, a
banking corporation organized under the laws of the State of Tennessee (the
“Bank”), as successor by merger to Cornerstone Community Bank, a banking
corporation organized under the laws of the State of Tennessee (“Cornerstone”),
and Felicia F. Barbee, a resident of the State of Georgia (the “Employee”). The
Bank and the Employee are sometimes referred to collectively in this Amendment
as the “Parties,” and each of the Bank and the Employee is sometimes referred to
individually in this Amendment as a “Party.”

 

R E C I T A L S

 

WHEREAS, Cornerstone and the Employee entered into that certain Employment
Agreement dated December 5, 2014 (the “Employment Agreement”), providing for the
Employee’s employment by Cornerstone;

 

WHEREAS, effective after the close of business on February 26, 2016, Cornerstone
merged with and into SmartBank (such merger, the “Bank Merger”), with SmartBank
being the banking corporation to survive the Bank Merger, and as a result of the
Bank Merger, SmartBank succeeded to the rights and obligations of Cornerstone
under the Employment Agreement;

 

WHEREAS, as a result of the Bank Merger, the Employee’s position has changed,
and the Parties desire to amend the Employment Agreement to reflect such change
in the Employee’s position with the Bank; and

 

WHEREAS, Section 17 of the Employment Agreement requires that any amendment to
the Employment Agreement be set forth in a written instrument signed by all of
the Parties.

 

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.                  Defined Terms. Capitalized terms used but not defined in
this Amendment shall have the respective meanings ascribed to such terms in the
Employment Agreement.

 

2.                  Employment Agreement Amendments. The Parties acknowledge and
agree that the Employment Agreement is hereby amended as follows:

 

(a)                Amendment of Recitals. Paragraph “A” of the Recitals to the
Employment Agreement is amended to read in its entirety as follows:

 

A. The Bank desires to employ the Employee as Chief Accounting Officer of the
Bank, and the Employee desires to accept such employment.

 

(b)               Amendment of Section 1(h). Section 1(h) of the Employment
Agreement is deleted in its entirety and replaced with the following:

 

(h) [Intentionally Omitted]

 



  

 

 

(c)                Amendment of Section 1(j). Section 1(j) of the Employment
Agreement is amended to read in its entirety as follows:

 

(j) “Company” shall mean SmartFinancial, Inc. (f/k/a Cornerstone Bancshares,
Inc.), a Tennessee corporation and registered bank holding company.

 

(d)               Amendment of Section 2(a). Section 2(a) of the Employment
Agreement is amended to read in its entirety as follows:

 

(a) Position(s). The Employee will be employed as Chief Accounting Officer of
the Bank and shall perform and discharge faithfully the duties and
responsibilities which may be assigned to the Employee from time to time in
connection with the conduct of the Bank’s business. The duties and
responsibilities of the Employee shall be commensurate with those of individuals
holding similar positions at other banks similarly situated. The Employee will
report directly to the Chief Financial Officer of the Bank or such other
officer(s) as the Board of Directors may determine.

 

(e)                Amendment of Section 11. The Bank’s address for notices and
other communications under the Employment Agreement, set forth in Section 11 of
the Employment Agreement, is changed to the following:

 



If to the Bank: SmartBank   Attention: President/CEO       If by personal
delivery or courier:   2430 Teaster Lane, Suite 205   Pigeon Forge, Tennessee
37863       If by mail:   Post Office Box 1910   Pigeon Forge, Tennessee
37868-1910



 

 

3.                  Counterparts. This Amendment may be executed by the Parties
in any number of counterparts (which may be delivered by facsimile, email, or
other similar means of electronic transmission), each of which, when duly
executed, shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

4.                  Governing Law. This Amendment shall in all respects be
governed by and construed, interpreted, and enforced in accordance with the laws
of the State of Tennessee, without regard to principles of conflict of laws.

 

5.                  Captions. The captions, headings, and section numbers
appearing in this Amendment have been inserted for purposes of convenience of
reference only and shall be given no force or effect in the construction or
interpretation of this Amendment.

 

6.                  Ratification. Except as expressly amended by this Amendment,
the Employment Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

  

7.                  Effective Date. This Amendment is entered into by the
parties on the date first above written to be effective as of such date.

 

 

(Signature Page Follows)

 

 2 

 

 

 

IN WITNESS WHEREOF, each Party has executed and delivered this Amendment as of
the day and year first above written.

 

 

BANK: SMARTBANK       By:  /s/ William Y. Carroll, Jr.     William Y. Carroll,
Jr.
President and Chief Executive Officer

 



 

EMPLOYEE:       /s/ Felicia F. Barbee   Felicia F. Barbee      


 

 

 



(Signature Page to First Amendment to Employment Agreement)



  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

